HEALY, Circuit Judge
(concurring).
Where requested instructions are adopted they become the instructions of the court, of equal dignity with those given, of the court’s own motion, and I think the practice of commenting on their source should have our clearly expressed disapproval. Attempts of the trial judge to differentiate such instructions from those formulated by himself necessarily tend to render them of less weight in the deliberations of the jury than if they had not been so tagged. The harm done is not cured by treating with equal disparagement the instructions offered by the other party.
For the reasons last given in the main opinion, I agree that the comments in this instance were not reversible error.